ORDER

PER CURIAM:
Arlin VanVoorst appeals the judgment of the Circuit Court of Bates County dis*928solving his marriage to Vicky VanVoorst. He raises five points on appeal, the first three challenging the trial court’s findings regarding mortgage amounts and debts on real property, the fourth challenging the trial court’s classification and division of certain property as marital, and the fifth challenging the trial court’s award of an equalization of property division.
Pursuant to Rule 84.14, the judgment is modified to remove from Exhibit “A” paragraph A the sentence “There is a deed of trust against the land in favor of Adrian Bank in the approximate amount of $103,668.05” to clarify that, at the time of the dissolution, there was no mortgage on the 180-acre tract the parties refer to as the “home place.” Additionally, the sentence “The purchase note on this land was paid off on January 28, 2004” in paragraph 10 subparagraph B of the trial court’s judgment is changed to “The purchase note on this land was refinanced on January 23, 2004.”
In all other aspects the judgment is affirmed. Rule 84.16(b).